Exhibit 10.4
A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING TIME-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT FOR FOREIGN EMPLOYEES
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.
VTA Grantee’s name (all capital letters)
JANUARY 12, 2011 Grant Date (all capital letters)
January 12, 2011 Grant Date (initial capital letters only)
Rand Torgler Person to contact for more information
(330) 668-7224 Contact’s telephone number, including area code
March 21, 2011 Date that is 30 days after the Grant Date (initial capital
letters only)
Vtf Number of Shares of Restricted Stock Units granted (insert only the number
in Arabic numerals)
3550 West Market Street Contact’s street address
Akron OH 44333 Contact’s city, state and zip code
2011 Calendar year in which grant is made (e.g., 2009)

 

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT GRANTED TO
VTA on JANUARY 12, 2011
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which employees like you may share in
the Company’s success. Capitalized terms that are not defined herein shall have
the same meanings as in the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •   Read the Plan carefully to ensure you understand how the Plan works;

  •   Read this Award Agreement carefully to ensure you understand the nature of
your Award and what you must do to earn it; and

  •   Contact Rand Torgler at (330) 668-7224 if you have any questions about
your Award.

Also, no later than March 21, 2011, you must return a signed copy of the Award
Agreement to:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333
Nature of Your Award
You have been granted an Award of Restricted Stock Units. If you satisfy the
terms and conditions described in this Award Agreement, your Restricted Stock
Units will vest and be settled in Shares. Each Restricted Stock Unit represents
the right to receive one whole Share. These and other conditions affecting your
Restricted Stock Units are described in this Award Agreement and the Plan, both
of which you should read carefully.

  (a)   Grant Date: January 12, 2011.

  (b)   Number of Restricted Stock Units: You have been granted Vtf Restricted
Stock Units, subject to the terms and conditions of this Award Agreement and the
Plan.

When Your Award Will Vest
Your Restricted Stock Units will vest depending on whether the terms and
conditions described in this Award Agreement and the Plan are met. Your vested
Restricted Stock Units will be either vest and be settled or be forfeited,
depending on whether or not you satisfy the terms and conditions described in
this Award Agreement and in the Plan.

  (a)   Normal Vesting Date: Normally, subject to your continued employment with
the Company or a Related Entity, restrictions on 33 1/3 % of your Restricted
Stock Units will vest on each of the first, second and third anniversaries of
the Grant Date. For purposes of this Agreement, each 12-month period ending on
an anniversary of the Grant Date shall be referred to as a “Vesting Year.”

 

 



--------------------------------------------------------------------------------



 



However, your Restricted Stock Units may vest earlier in the circumstances
described below.

  (b)   How Your Restricted Stock Units Might Vest Earlier Than the Normal
Vesting Date: Your Restricted Stock Units will immediately vest if there is a
Change in Control.

  (c)   How Your Termination of Employment Will Affect Your Restricted Stock
Units: You may forfeit your Restricted Stock Units if you Terminate before the
Normal vesting date, although this will depend on why you Terminate.

  (i)   If you Terminate because of [1] death or [2] Disability, your Restricted
Stock Units will fully vest on your Termination date.

  (ii)   If you Terminate because of Retirement and if the Committee agrees to
treat your Termination as a Retirement, a prorata portion of your Restricted
Stock Units will vest on your Retirement date equal to: [1] the number of
unvested Restricted Stock Units that would have become vested if you had
remained employed through the end of the Vesting Year in which you Terminate,
multiplied by [2] a fraction, the numerator of which is the number of whole
months you were employed during such Vesting Year and the denominator of which
is 12.

  (iii)   If you Terminate under any other circumstances, all of the Restricted
Stock Units granted through this Award Agreement will be forfeited on your
Termination date.

Settling Your Award
If all applicable terms and conditions have been met, you will receive the one
whole Share in settlement for each vested Restricted Stock Unit. Your vested
Restricted Stock Units will be settled as soon as administratively feasible, but
no later than 60 days, after they vest. Any fractional Restricted Units will be
settled in cash based on the Fair Market Value of a Share on the settlement
date.
Other Rules Affecting Your Award

  (a)   Rights During the Restriction Period: During the Restriction Period, you
may not exercise any voting rights associated with your Restricted Stock Units.
You shall be granted dividend equivalent rights entitling you to a payment equal
to the amount of any cash dividends that are declared and paid during the
Restriction Period with respect to your Restricted Stock Units, subject to the
terms and conditions of the Plan and this Award Agreement. Your dividend
equivalent rights shall be subject to the same terms and conditions as the
related Restricted Stock Units and shall vest and be settled in cash if, when
and to the extent the related Restricted Stock Units vest and are settled. In
the event a Restricted Stock Unit is forfeited under this Award Agreement, the
related dividend equivalent rights will also be forfeited.

 

2



--------------------------------------------------------------------------------



 



  (b)   Beneficiary Designation: You may name a beneficiary or beneficiaries to
receive any portion of your Award and any other right under the Plan that is
unsettled at your death. To do so, you must complete a beneficiary designation
form by contacting Rand Torgler at (330) 668-7224 or the address below. If you
previously completed a valid beneficiary designation form, such form shall apply
to the Award until changed or revoked. If you die without completing a
beneficiary designation form or if you do not complete that form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.

  (c)   Tax Withholding: Applicable withholding taxes must be withheld with
respect to your Award. These taxes may be paid in one (or a combination) of
several ways. They are: (i) by the Company withholding this amount from other
amounts owed to you (e.g., from your salary); (ii) by the Company withholding
all or a portion of any cash amount owed to you with respect to your vested
dividend equivalent rights that are to be distributed to you; (iii) by giving
the Company a check (payable to “A. Schulman, Inc.”) in an amount equal to the
taxes that must be withheld; or (iv) by having the Company withhold a portion of
the Shares that otherwise would be distributed to you upon settlement of the
Performance Units. The number of Shares withheld will have a fair market value
equal to the taxes that must be withheld.

You must choose the approach you prefer before the Performance Units are
settled, although the Company may reject your preferred method for any reason
(or for no reason). If this happens, the Company will specify (from among the
alternatives just listed) how these taxes are to be paid.
If you do not choose a method within 30 days of the Normal Vesting Date, the
Company will withhold either through payroll practices or a portion of the
Shares that otherwise would be distributed to you upon settlement of the
Performance Units. The number of Shares withheld will have a fair market value
equal to the taxes that must be withheld and the balance of the Shares will be
distributed to you.

  (d)   Transferring Your Restricted Stock Units: Normally, your Restricted
Stock Units may not be transferred to another person. However, as described
above, you may complete a beneficiary designation form to name the person to
receive any Shares that are settled after you die. Also, the Committee may allow
you to transfer your Restricted Stock Units to certain Permissible Transferees,
including a trust established for your benefit or the benefit of your family.
Contact Rand Torgler at the address or number given below if you are interested
in doing this

  (e)   Governing Law: This Award Agreement will be construed in accordance with
and governed by the laws (other than laws governing conflicts of laws) of the
State of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable

  (f)   Other Agreements: Also, your Restricted Stock Units will be subject to
the terms of any other written agreements between you and the Company or a
Related Entity to the extent that those other agreements do not directly
conflict with the terms of the Plan or this Award Agreement.

  (g)   Adjustments to Your Restricted Stock Units: Subject to the terms of the
Plan, your Award will be adjusted, if appropriate, to reflect any change to the
Company’s capital structure (e.g., the number of Restricted Stock Units will be
adjusted to reflect a stock split)

 

3



--------------------------------------------------------------------------------



 



  (h)   Other Rules: Your Restricted Stock Units also are subject to more rules
described in the Plan. You should read the Plan carefully to ensure you fully
understand all the terms and conditions of this Award.

*****
You may contact Rand Torgler at the address or number given below if you have
any questions about your Award or this Award Agreement.
*****
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Rand Torgler at
the address given below no later than March 21, 2011.
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;

  •   I understand and accept the conditions placed on my Award and understand
what I must do to earn my Award;

  •   I will consent (in my own behalf and in behalf of my beneficiaries and
without any further consideration) to any change to my Award or this Award
Agreement to avoid paying penalties under Section 409A of the Code, even if
those changes affect the terms of my Award and reduce its value or potential
value; and

  •   I must return a signed copy of this Award Agreement to the address shown
below by March 21, 2011.

                      VTA       A. SCHULMAN, INC.    
 
                   
 
      By:             (signature)            
 
                   
Date signed:
          Date signed:        
 
 
 
         
 
   

A signed copy of this Award Agreement must be sent to the following address no
later than March 21, 2011:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333
(330) 668-7224

 

4